Conviction for robbery; punishment, fifteen years in the penitentiary.
We find in this record but one bill of exception, which is wholly insufficient for the purpose intended. It sets up that, when the trial court heard appellant's motion for new trial, permission was requested to present testimony touching the allegations contained in the motion, and that the request was refused. Nowhere in said bill is there set forth any allegation of the motion for new trial concerning or supporting which appellant desired to introduce testimony. Nor does the bill of exception contain any statement of any person purporting to set out what testimony appellant desired to introduce. The motion for new trial appearing in the record seems to manifest some six or eight grounds upon which a new trial was asked. It is clear that this court cannot appraise the supposed error presented by such a bill of exception. In his brief appellant goes into a discussion of the supposed error of the court in refusing to grant an amended motion for new trial sought because of newly discovered testimony. We have examined the affidavits attached to said amended motion, and fail to find anything therein indicating that the testimony thus referred to was of any materiality. The injured party nowhere claimed that appellant was driving a yellow car, nor is the state's case in anywise combated by affidavits of witnesses attempting to show that appellant at no time owned a yellow car.
The prosecuting witness positively identified appellant as the man who robbed him, as did a witness who came along the place in time to observe appellant shooting at the prosecuting witness who had followed him out in the street. We find in the record nothing indicating that appellant has not had a fair and impartial trial.
The judgment will be affirmed.
Affirmed.